Citation Nr: 0603432	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.  He died in June 2000, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 RO decision which, in 
pertinent part, denied service connection for the cause of 
the veteran's death. In August 2001, the appellant filed a 
notice of disagreement with this issue.

In June 2004, the Board remanded the appellant's claim for 
issuance of a statement of the case on the issue of service 
connection for the cause of the veteran's death. See 
Manlincon v. West, 12 Vet. App. 238 (1999).  In June 2004, 
the RO issued a statement of the case in this matter, and in 
August 2004, the appellant timely perfected her appeal 
herein. 

In January 2005, the Board remanded the appellant's claim to 
the RO for additional evidentiary and procedural development 
to ensure compliance with the VA's duty to notify and assist.

FINDINGS OF FACT

1.  A June 2000 certificate of death indicates that the 
veteran died on June [redacted], 2000, at the age of 52.  The death 
certificate listed the immediate cause of death as natural 
causes, etiology unknown.  It also listed diabetes and 
hypertension as other significant conditions contributing to 
death, but not resulting in the underlying cause.

2.  At the time of the veteran's death, he was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; residuals of muscle wound 
to the right shoulder, muscle group III, evaluated as 30 
percent disabling; and shell fragment wound scar to the left 
arm, rated as noncompensable (0 percent).  His combined 
service-connected disability rating was 50 percent, and had 
been in effect for many years.  

3.  Neither diabetes mellitus or hypertension, were 
manifested during the veteran's period of active military 
service, or within one year after his separation therefrom. 

4.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to cause or 
hasten the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran in this case served honorably on active duty in 
the Army from December 1968 to October 1970.  His report of 
separation, Form DD 214, revealed that he served in the 
Republic of Vietnam and was awarded, in part, a Combat 
Infantryman Badge.

During his military service, the veteran was treated for a 
mortar fragment wound of the left upper arm and right 
shoulder in December 1969.  No treatment for diabetes 
mellitus or hypertension was indicated.  His separation 
examination, performed in October 1970, noted his 
cardiovascular and endocrine systems were normal, and noted 
that his blood pressure was 120/68.  

Post service VA examinations, performed in December 1970 and 
in December 1971, noted that the veteran's blood pressure was 
116/74 and 110/78, respectively.

Subsequent treatment records do not show diagnoses of 
hypertension and diabetes mellitus until the mid 1990's, some 
twenty-five years after his discharge from the service.  
Specifically, the veteran's most recent treatment records, 
dated in August 1999 and in March 2000, show that he had 
diabetes mellitus, type 1. 

On June [redacted], 2000, the veteran passed away at the age of 52.  
His death certificate listed the immediate cause of death as 
natural causes, etiology unknown.  It also listed diabetes 
mellitus and hypertension as other significant conditions 
contributing to death but not resulting in the underlying 
cause.  

At the time of his death, the veteran was service-connected 
for PTSD, evaluated as 30 percent disabling; residuals of 
muscle wound to the right shoulder, muscle group III, 
evaluated as 30 percent disabling; and shell fragment wound 
scar to the left arm, rated as noncompensable (0 percent).  
His combined service-connected disability rating was 50 
percent, and had been in effect since 1991.

II.  Analysis

The appellant, the widow of the veteran, claims that service 
connection is warranted for the cause of the veteran's death. 

For service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including diabetes mellitus and 
hypertension, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
As noted above, the veteran served on active duty from 
December 1968 to October 1970.  He died in June 2000, at the 
age of 52.  The death certificate listed the immediate cause 
of death as natural causes, etiology unknown.  It also listed 
diabetes and hypertension as other significant conditions 
contributing to death, but not resulting in the underlying 
cause.

The Board notes that there is no medical evidence of record 
suggesting that the veteran's service-connected disorders in 
any way contributed to cause of his death.

As for the veteran's hypertension and diabetes mellitus, type 
1, there is no indication that either of these conditions was 
incurred or aggravated during service or within the first 
post service year.  The veteran's service medical records, 
and post service treatment records for over twenty years fail 
to show any treatment for either of these conditions.  The 
Board also notes that the veteran's diabetes mellitus, type 
1, is not entitled to presumptive service connection based 
upon the veteran's inservice exposure to herbicides pursuant 
to 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(presumption only for Type 2 diabetes).  

As a layman, the appellant has no competence to give a 
medical opinion on diagnosis or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the weight of the credible evidence establishes that 
the veteran died decades after service due to natural causes, 
etiology unknown, and that diabetes and hypertension were 
also significant conditions contributing to death, but not 
resulting in the underlying cause.  These conditions began 
many years after service and were not caused by any incident 
of service.  Moreover, a service-connected disability did not 
cause or contribute to the veteran's death, and thus there is 
no basis for service connection for the cause of his death.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Veterans Claims Assistance Act of 2000

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's September 2000, December 2001 and February 2005 
letters, the RO's November 2000 decision, the May 2003 
statement of the case (SOC), the June 2004 and August 2005 
supplemental SOCs, and the Board's June 2004 and January 2005 
remands, advised the appellant what information and evidence 
was needed to substantiate her claim herein and what 
information and evidence had to be submitted by her, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the appellant.  The 
documents also advised her what information and evidence 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  Finally, the February 2005 letter from the RO 
specifically informed the appellant to submit any pertinent 
evidence in her possession.  Thus, the Board finds that the 
content requirements of the notice VA is to provide under the 
VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice was not provided to the 
appellant prior to the initial adjudications herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Thus, the Board considers any defect in the timing of the 
notice provided to the appellant to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The evidence of record, does 
not suggest any relationship between conditions which caused 
the veteran's death and his active duty service.  There is 
also no evidence suggesting that the veteran's service 
connected disabilities hastened the veteran's death in any 
way.  Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify her in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case as it 
pertains to the claim herein adjudicated.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


